ON PETITION FOR REHEARING.
In our principal opinion, we held that appellant had been overcharged $1,000 on account of the lot in Morton place which was sold for $6,000; that it should have been given credit for an additional $200 paid to the widow and also for $200 on account of the failure of the court to allow it credit for the full amount of the $500 which had been theretofore allowed by the probate court for attorney fees. In calculating the interest on these several sums, we allowed interest to January, 1922, when, as a matter of fact, interest *Page 247 
should have been allowed to the date of the finding. In fixing the amount to be allowed on account of the $1,000 item, we accepted the calculation made by appellant and held that it should have been given credit for $390 for interest on that item. Appellant, in all fairness, should have been given credit for the further sum of $98.75, for interest on this $1,000 item from January, 1922, to the date of the finding. It is also entitled to credit for the further sum of $43.50 on account of interest on the two $200 items.
Appellant is urgent in its contentions that it should have been allowed credit for the $2,000 which it asserts was paid on a note of the decedent, and that it was also entitled to have a credit on account of interest on this item. We have again examined the evidence bearing on this subject, and while we are impressed with appellant's contention that the trial court reached a wrong conclusion in refusing to allow credit for this payment, the evidence is sufficient to warrant the court in drawing the inference it did. This being true, we adhere to our former holding in reference to this contention. Appellant refers to other items for which it claims it should have been given credit. Among these is the claim that the amount on which interest was charged should have been reduced because of the monthly payments to the widow and the claim for credit because of taxes paid. These contentions, however, are not well taken. Appellees are, however, directed to remit the further sum of $142.25, as of the date of the finding, and upon the filing of the certificate of the clerk of the trial court with the clerk of this court on or before June 30, 1926, showing such remittitur, the petition for a rehearing will be denied. *Page 248